Citation Nr: 1311868	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-48 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for high lipids. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had a period of active duty from July 1968 to July 1970.  He also served in the National Guard from January 1984 to February 1989, while specific periods of active duty training (ADT) and inactive duty for training (IDT) have not been verified service connection has been established for the residuals of a back injury incurred during a period of National Guard service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and June 2010rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The issue of entitlement to service connection for hypertension is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The RO denied the reopening of the claim for service connection for hypertension in a January 1998 rating decision; the Veteran was notified of this decision that same month, but did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claim.

3.  The claimed high lipid levels are not a disease or injury or the result of a disease or injury. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

2.  There is no legal basis for granting service connection for high lipid levels.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

As explained below, the evidence currently of record is sufficient to substantiate the claim to reopen a claim for service connection for hypertension.  Therefore, no further development is required before the Board decides that matter.

With respect to the claim for service connection for high lipids, no further development is required because the claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II.  New and Material Evidence to Reopen the Claim for Service Connection of Hypertension

Because the RO ordered a VA examination in 2008, it implicitly determined that new and material evidence was presented to reopen the Veteran's claim for service connection for hypertension.  However, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the reopening of the Veteran's claim for service connection for hypertension in a January 1998 rating decision.  He was notified of this decision that same month.  The Veteran did not appeal this decision, nor did he submit any new and material evidence within the appeal period, and it became final.  

The evidence of record at the time of the previous denial included the Veteran's active duty and National Guard service treatment records.  Active duty service treatment records did not show any diagnosis of hypertension.  National Guard service treatment records reveal that a history of mild hypertension was recorded on a 1983 entry medical history form.  Other evidence previously of record included copies of private and VA medical records, some of which indicate increased blood pressure readings or diagnoses of hypertension.  Of note is a June 1979 VA Compensation and Pension examination report which indicates a diagnosis of untreated hypertension at that time.  

No pertinent evidence was received within the appeal period following the January 1998 rating decision.  The evidence received after the appeal period includes VA medical treatment records, VA examination reports, and VA rating actions.  Specifically, a December 2001 rating decision granted service connection for diabetes mellitus.  VA treatment records reveal treatment for hypertension with prescribed medication.  VA examinations for diabetes mellitus and hypertension have been conducted.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims.  Therefore, it is new and material and reopening of the claim for service connection for hypertension is warranted.

III.  Service connection for High Lipids

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran claims entitlement to service connection for high lipids.  He has asserted various theories why service connection is warranted.  Primarily he claims that he has high lipids secondary to his service-connected diabetes mellitus.  In the alternate he claims that his exposure Agent Orange during service caused high lipids.  

Active duty and National Guard service treatment records reveal no findings of high lipid levels.  A May 1994 VA treatment record indicates the Veteran was seen at the nutritional clinic and an assessment of hyperlipidemia was indicated.  A July 2001 VA treatment record also indicates the presence of hyperlipidemia. 

A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  An elevated cholesterol level (high lipids) represents only a laboratory finding, and not an actual disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  Since service connection is only available for disabilities resulting from diseases and injuries, this claim must be denied because it is without legal merit.  See Sabonis, supra.


ORDER

As new and material evidence has been received, reopening of the claim for service connection for hypertension is granted.

Service connection for high lipids is denied.  


REMAND

With respect to the reopened claim for service connection for hypertension, the Board notes that the Veteran's primary contention is that service connection is warranted for this disability because it developed secondary to his service-connected diabetes mellitus.  The October 2008 VA examination report does not include a medical opinion with respect to whether the service-connected diabetes mellitus aggravates the claimed hypertension.  Remand for examination and an additional medical opinion is required.  

One of the key factual issues with respect to the Veteran's claim is the timing of the diagnoses of his service-connected diabetes mellitus in relation to his hypertension.  A December 1990 VA examination report notes a history of diabetes mellitus since 1985; the Veteran has also referred to a glucose tolerance test conducted in 1985.  However, the May 2009 VA examination report indicates that the onset of diabetes mellitus was in 2001.  The contemporaneous medical records, which appear to be VA treatment records, related to the initial diagnosis of the Veteran's diabetes mellitus are not of record.  Therefore, further development to obtain those records is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertaining to the Veteran's claim, to include the earliest available records documenting his diagnoses of diabetes mellitus and hypertension.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his claimed hypertension.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on the examination and review of the record, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension is etiologically related to his active service, to include his exposure to Agent Orange in Vietnam; or was caused or permanently worsened by his service-connected diabetes mellitus.

The rationale for each opinion expressed must also be provided.

3.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for an examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


